Daly, J.
The plaintiff is examining the president of the New York Stock Exchange to elicit information • alleged to be necessary in order to enable the plaintiff to frame a complaint in an action, to procure his restoration to membership in the exchange* from which he was expelled by the governing committee on charges. The question submitted to me upon the argument is, whether the president can be required to produce or disclose the evidence taken by a special subcommittee of .three, of which he was a member, which was appointed by the governing committed from its own members, to investigate complaints against the plaintiff and to report its recommendation as to the making of charges. The governing committee (which consisted of forty-two members, *433thirty-nine being present) tried the plaintiff upon the charges recommended by its subcommittee, and the plaintiff was present at the trial and heard all the evidence adduced before the governing committee. It appears that none of the evidence taken before the subcommittee was laid before the governing committee, but only its report or recommendation. The charges made upon the recommendation of the subcommittee were formulated or presented by the secretary of the board. ^ Unless the laws of the exchange require that the charges served upon a member shall be accompanied by the proofs or information upon which they .are based, it does not seem that he is entitled to such proofs or information if they were not submitted 'to the board which heard the charges. He is entitled to know all that the board knew or acted upon, and no more. Such, in fact, is the only claim he makes in his affidavit for the examination, in which he avers that after or before he was dismissed from the presence of the governing committee, “ various witnesses or other statements and representations were examined or received and various statements and reports were made to said committee, but all without notice to the plaintiff and without any opportunity for him to be informed as to what said witnesses, representations and statements had communicated to the said committee, or any opportunity on his part to refute and answer the same. And he has no knowledge as to what they so communicated to the committee.” It appears from the examination that no such communications were made to the governing committee before or after his appearance before it. It does appear that the three members of the governing -board who constituted the subcommittee, and who were members of the tribunal which was to try the plaintiff, had made inquiries as to the complaints against him, and conducted those inquiries when.he was not present. If that inquiry was authorized by the laws of the exchange^ the plaintiff cannot complain. It was a preliminary investigation ordered by the governing committee to be made by three of its number before charges were entertained by it. If the laws of the exchange prescribed that course, or if the governing committee were authorized by the constitution to adopt such procedure as they saw fit to satisfy themselves that charges should be made, then the plaintiff must abide by it. A further examination as to the rules, laws and'customs of the exchange will disclose the facts on this point. The plaintiff claims the right to inspect the stenographer’s minutes of hit trial, now in possession of the exchange. I under*434stand from the examination that the minutes of the trial were produced and submitted to his counsel. As they contain only the proceedings which took place while the. plaintiff was present, and of which, therefore, he has as much knowledge as the defendant, it does not .seem that he is entitled to anything further than the inspection which has already been afforded him. The plaintiff’s affidavit for this examination states that he proposes to claim damages against the members, of the governing board who voted for his expulsion, but as a cause of action against individual members for damages cannot be united with an action against the exchange for reinstatement, the examination under this order cannot embrace an inquiry proper-to the former cause of actiom
Ordered accordingly.